PER CURIAM.
Having reviewed the lengthy record in this hotly contested case, we find that there is sufficient evidence to support the trial court’s disposition of the matter. However, since it is apparent that the judge declined to grant permanent alimony primarily upon his conclusion that appellant was possessed of valuable property in her own right and since it will likely take appellant substantial time to convert this property into income-producing assets by way of sale or partition, the case is remanded with directions to extend the $50 per week rehabilitative alimony provision for two additional years beyond the one year period set forth in the judgment. In all other respects, the judgment is
Affirmed.
HOBSON, Acting C. J., and GRIMES and SCHEB, JJ., concur.